UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6365


JAMES DARNELL SCOTT,

                       Plaintiff – Appellant,

          v.

ALBERT PEARSON, Responsible Authority over South Carolina
Dept of Corrections Special Investigation Unit; JANNITA
GASTON,   South   Carolina    Dept    of   Correction   State
Classification; WILLIAM BYARS, South Carolina Department of
Corrections Director; WARDEN ANTHONY PADULA; ASSOCIATE
WARDEN MARGARET BELL; ASSOCIATE WARDEN JOHN BROOKS; MAJOR
JAMES   DEAN;   MS.   REAMES,    Institution   Classification
Chairperson,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Bruce H. Hendricks, District
Judge. (0:12-cv-01538-BHH)


Submitted:   July 30, 2015                 Decided:   August 31, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


James Darnell Scott, Appellant Pro Se. James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     James     Darnell   Scott     appeals      the    district    court’s      order

adopting the report and recommendation of the magistrate judge

and granting summary judgment to Defendants in his 42 U.S.C.

§ 1983    (2012)   action.        In    light   of    our    recent   decision    in

Incumaa   v.   Stirling,     __   F.3d    __,   2015 WL 3973822    (4th    Cir.

July 1, 2015), we vacate the district court’s order and remand

for further proceedings consistent with Incumaa.                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in     the    materials     before     this   court    and

argument would not aid the decisional process.



                                                             VACATED AND REMANDED




                                          3